DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0337347 A1) in view of
Linden et al., “Amazon.com Recommendations: Item-to-Item Collaborative Filtering”, Industry Report, Published by the IEEE Computer Society, IEEE INTERNET COMPUTING, JANUARY • FEBRUARY 2003, pages 76-80 (Lindon/Amazon herein below), and 
Linden et al. (US 6,912,505 B2)(Linden 505 herein below). 

Regarding claims 1, 8, and 15, and using claim 1 as an example, Chang discloses, except for limitations highlighted in italicized bold below, a method, comprising: 

at a server having one or more processors and memory: 

acquiring a respective feature label vector of each seed user of a plurality of seed users (age, gender of multiple users are gathered for subsequent clustering:

    PNG
    media_image1.png
    508
    665
    media_image1.png
    Greyscale

Specific example:

    PNG
    media_image2.png
    227
    678
    media_image2.png
    Greyscale

);

forming a first preset number of clusters corresponding to the first preset number of information categories according to the respective feature label vectors of the plurality of seed users (

    PNG
    media_image3.png
    249
    664
    media_image3.png
    Greyscale

Specific example:

    PNG
    media_image4.png
    631
    683
    media_image4.png
    Greyscale

); 

calculating a central vector of a corresponding cluster according to the respective feature label vectors of the seed users in each cluster of the first preset number of information categories (


    PNG
    media_image5.png
    141
    673
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    629
    698
    media_image6.png
    Greyscale

); 

acquiring a feature weight vector corresponding to the information categories the first preset number of information categories (as seen by the circled percentages below, the attributes are weighted by percentages of the entire population:

    PNG
    media_image7.png
    148
    682
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    175
    658
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    629
    682
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    267
    976
    media_image10.png
    Greyscale

); 

acquiring a respective feature label vector of each potential user in a potential user group; calculating respective first distances from the potential users to the central vector of the first preset number of information categories according to the feature label vectors of the potential users, the feature weight vectors and the central vectors corresponding to the first preset number of information categories ( 

    PNG
    media_image11.png
    524
    698
    media_image11.png
    Greyscale

); 

selecting a second number of potential users corresponding to the shortest first distances from the first distances for as target users  (

    PNG
    media_image12.png
    355
    665
    media_image12.png
    Greyscale

); and

transmitting push information which is matched with corresponding information categories of the target users to the terminals of the target users (

    PNG
    media_image13.png
    333
    1001
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    268
    980
    media_image14.png
    Greyscale

).

	Cheng does not teach:

“at a server having one or more processors and memory”; and
“acquiring a respective feature label vector of each potential user in a potential user group” and selecting a second number of potential users corresponding to the shortest first distances from the first distances for as target users”. 

Difference B:

Regarding difference B, the Cheng system is arranged to compare a single user’s feature label vector to cluster centers and to determine whether that distance is less than a threshold, and if so, push an advertisement related to the cluster. 

	Linden/Amazon teaches similar customer clustering for pushing advertisements ( 


    PNG
    media_image15.png
    819
    594
    media_image15.png
    Greyscale

), wherein Linden teaches:

    PNG
    media_image16.png
    311
    713
    media_image16.png
    Greyscale

.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute,
 in place of Cheng’s pushing advertisements to a single user whose label vector is within a predefined shortest distance of a cluster center, 
pushing advertisements to all of the users whose label vectors are within a predefined shortest distance of a cluster center, as is taught by Linden/Amazon, 
since all of the user have the same common attributes, the same advertisements and/or recommendations would apply to all of the users within the same threshold distance, thus increasing advertisement throughput, visibility, effectiveness, and revenue.  
 
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cheng, while the teaching of Linden/Amazon continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Difference A:

	Cheng does not teach performing the method at a server having one or more processors and memory. 

	Linden/505 teaches a server/processor/memory system for pushing targeted advertisements to users (

    PNG
    media_image17.png
    137
    858
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    641
    835
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    336
    879
    media_image19.png
    Greyscale




 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to implement the system of Cheng/LindenAmazon on a server as taught by Linden/505, 1) such that Cheng/LindenAmazon may be realized by computer implementation, and 2) so that the Chen/LindenAmazon system by be implemented as a product recommendation system in an on-line environment as taught by Linden/505:


    PNG
    media_image20.png
    135
    848
    media_image20.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Linden/Amazon, while the teaching of Linden/505  continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  


Regarding claims 2, 9, and 16, the method according to claim 1, wherein: 

forming the first preset number of clusters corresponding to the first preset number of information categories according to the respective feature label vectors of the plurality of seed users includes ( 

    PNG
    media_image21.png
    180
    667
    media_image21.png
    Greyscale

)

determining categories of the feature label vectors of the corresponding seed users according to category identifiers, wherein information of the seed users includes the category identifiers (

    PNG
    media_image22.png
    218
    658
    media_image22.png
    Greyscale


 ); and 

calculating the central vector of a corresponding cluster according to the respective feature label vectors of the seed users in each cluster of the first preset number of information categories includes calculating a respective central point of each cluster (

    PNG
    media_image23.png
    166
    655
    media_image23.png
    Greyscale


 ), and 

taking the respective central point as the central vector of the corresponding information category (

    PNG
    media_image23.png
    166
    655
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    755
    695
    media_image24.png
    Greyscale

 ).


Regarding claims 6, 13, and 20, the method according to claim 1, wherein selecting the second number of potential users corresponding to the shortest first distances from the first distances for as target users includes: separately ranking the first distances corresponding each information category; and selecting a corresponding number of top ranked potential users from the potential users in the rank of each information category as target users (met by the Cheng/Linden-Amazon/Linden-505 combination as applied to claim 1 above; Lindon-Amazon teaches a clustering technique for pushing advertisements to users; Cheng teaches using a threshold relative to a cluster center point to determine whether to push an ad to a user; when combined according to the claim 1 rejection, all users within a threshold distance from a cluster center will be pushed advertisements relative to the cluster category, which meets the claimed requirements).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0337347 A1) in view of
Linden et al., “Amazon.com Recommendations: Item-to-Item Collaborative Filtering”, Industry Report, Published by the IEEE Computer Society, IEEE INTERNET COMPUTING, JANUARY • FEBRUARY 2003, pages 76-80 (Lindon/Amazon herein below), and 
Linden et al. (US 6,912,505 B2)(Linden 505 herein below) as applied to claims 1, 8, and 15 above, and further in view of:
Chan et al. (US 2008/0243637 A1).

Regarding claims 7 and 14, the Cheng/Linden combination does not teach, “the method according to claim 1, wherein transmitting push information which is matched with corresponding information categories of the target users to the terminals of the target users by the server includes: acquiring feedback information of the target users; and updating the central vectors and feature weight vectors which correspond to each information category according to the feedback information”. 

	Chan also teaches a system for clustering users and providing targeted advertising, wherein Chan teaches the aforementioned missing claim element ( 

    PNG
    media_image25.png
    288
    669
    media_image25.png
    Greyscale

	Elimination of a cluster is tantamount to cluster centers and weights being updated to zero).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to add, to the Cheng/Lindon combination, user feedback and cluster elimination as taught by Chan, in order to provide more appropriate, more accurate advertisement recommendations and pushes by considering direct feedback from a user that indicates a user’s disinterest in a product category.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Cheng/Linden, while the teaching of Chan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Allowable Subject Matter
Claims 3, 4, 5, 10, 11, 12, 17, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 3, 10, and 17, in the context of the claim as a whole, the prior art does not teach or suggest the additional elements of (with emphasis added):  
“selecting the first number of feature label vectors from a seed user group when the information of the seed users does not include the category identifiers; 
taking each selected feature label vector as an initial central vector of a respective one of the information categories so that each information category has one initial central vector; 
calculating a second distance from each feature label vector of the seed user group to the previous central vector of each information category;”. 

Regarding claims 4, 11, and 18, in the context of the claim as a whole, the prior art does not teach or suggest the additional elements of (with emphasis added):  
“taking the feature label vectors in the seed user group as positive sample feature label vectors; 
acquiring the feature label vectors of a number of potential users which number is the same as that of the seed users from a potential user group as negative sample feature label vectors; and
carrying out training and learning through a preset categorizing model according to the positive sample feature label vectors and the negative sample feature label vectors to generate the feature weight vectors.”  Refer to the claim 1 rejection above where the prior art Cheng is described as teaching a weight vector, but NOT meeting the above requirements. 


Regarding claims 5, 12, and 19, in the context of the claim as a whole, the prior art does not teach or suggest the additional elements of (with emphasis added):  
“screening the feature label vectors in the potential user group according to a categorizing model; and 
calculating the first distance from each selected potential user to the central vector of each information category.”  Cheng, as applied to claim 1 above for example, does not teach or suggest the “screening …” function/step.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665